Detailed Action
This is the final office action for US application number 16/505,096. Claims are evaluated as filed on February 22, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Kirschman, Trautwein, and Blackwell teaches all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Zipnic, Kirschman, Moore, and Trautwein do not disclose the amended limitations (Remarks p. 8-10), Examiner notes that why this is asserted is unclear as no reason has been provided. It appears that many of the features are disclosed by more than one of the previously cited art references. As such, Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.


Claim Objections
Claim(s) 15 is/are objected to because of the following informalities:
Claim 15 line 2 should read “extending from the first plate to the main body”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 10 is/are unclear with regards to a second plate in line 2 that is in addition to that of claim 1 as well as a shell main body in line 2 that is in addition to the outer shell body of claim 8 line 4. Examiner is interpreting this as referring to, and suggests amending as, “the first plate and the second plate forming [[a]]the outer shell [[main]] body”.
Claim(s) 10 lines 2-3 and claim 11 line 2 are unclear with regards to the shell main body and if such is intended to refer to the shell main body of claim 10 line 2 or the outer shell main body of claim 8 line 4. Examiner is interpreting this as referring to, and suggests amending as, “the outer shell [[main]] body”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kirschman (US 2014/0277456) in view of Trautwein et al. (US 2013/0304211, hereinafter “Trautwein”).
As to claims 1-6, Kirschman discloses an intervertebral cage structure (10, Figs. 1-10, ¶34) comprising: a main body (12) comprising a first surface (top surface of 18 as shown in Fig. 3) and a second surface (bottom surface of 18 as shown in Fig. 3) located opposite of the first surface (as defined, Fig. 3); a generally C-shaped outer shell body (14, Fig. 3) comprising a first plate (portion of 14 including and above 20b as shown in Fig. 3), a second plate (portion of 14 including and below 20a as shown in Fig. 3) and a bridge portion (portion of 14 between 20a and 20b as shown in Fig. 3) connecting the first plate to the second plate (as defined, Fig. 3), an inner surface of the first plate (20b) disposed on the first surface of the main body (Fig. 7) and an inner surface of the second plate (20a) disposed on the second surface of the main body (Figs. 3 and 7); and an opening (73, see illustration of Fig. 3, Figs. 3 and 7) formed at a center portion of the intervertebral cage structure (Figs. 3 and 7) and extending from an opening in the first plate to an opening in the second plate via the main body (Figs. 3 and 7), wherein claim 2, Kirschman discloses that the main body comprises Polyether Ether Ketone (PEEK) (¶68) and the generally C-shaped outer shell body comprises titanium (¶68). As to claim 3, Kirschman discloses that the main body further comprises: a plurality of lateral surfaces (left and right surfaces of 12 as shown in Fig. 3, top and bottom surfaces of 12 as shown in Fig. 3) extending between the first and second surfaces (Fig. 7); and one or more holes (60, 62, ¶40) extending from one of the plurality of lateral surfaces towards the opening (Figs. 3 and 8). As to claim 4, Kirschman discloses that the main body further comprises an inner surface surrounding the opening (walls of 12, Figs. 3 and 8), the inner surface comprising a bulged portion (see illustration of Fig. 3) surrounding a portion of the one or more holes (Figs. 3 and 8). As to claim 5, Kirschman discloses a pin hole (34, 36, ¶s 36 and 37) extending from the first plate to the main body (Fig. 3); and a pin (44, 46, Fig. 3, ¶37) that inserts into the pin hole (Figs. 3 and 8, ¶37), wherein the intervertebral cage is capable of being used in a corpectomy application (Figs. 1-10, ¶68). As to claim 6, Kirschman discloses that the main body further comprises at least one slot (see illustration of Fig. 3), and wherein the inner surface of the first plate comprises at least one tab (see illustration of Fig. 3) that inserts into the at least one slot of the main body to secure the first plate to the main body (Fig. 7). 

Trautwein teaches a similar intervertebral cage structure (Figs. 1 and 2) comprising: a main body (23s); a plate (21); and an opening (211 as shown in Fig. 2, 22), wherein the intervertebral cage structure has a surface pattern (bottom illustrations of Fig. 2) on an outwardly facing surface of the at least one of the first and second plates (lower facing surface in Fig. 2, Fig. 2) comprising a first plurality of protrusions (First protrusion and Second protrusion as labeled on the illustration of Fig. 2, Fig. 2) extending outward from the outwardly facing surface of the at least one of the first and second plates (Fig. 2), each of the first plurality of protrusions having at least one undercut portion (2122, see illustration of Fig. 2, ¶33) adjacent a gap (see illustration of Fig. 2), prongs (see illustration of Fig. 2) and a pocket (see illustration of Fig. 2).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the surface pattern as disclosed by Kirschman by have the shape including protrusions with undercuts, gaps, prongs, and pockets as taught by Trautwein in order to provide for micro-penetration of the endplate and allow for primarily stable anchoring stability of the bone after a very short healing time and clearly increase the solidity of the anchoring connection, particularly when subject to tensile stresses (Trautwein ¶33), i.e. for superb anchoring in bone without causing damage thereto (Trautwein abstract).

    PNG
    media_image1.png
    706
    1132
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    628
    1015
    media_image2.png
    Greyscale


claims 8-16 and 18, Kirschman discloses an intervertebral cage structure (10, Figs. 1-10, ¶34) comprising: a main body (12) having a first surface (top surface of 18 as shown in Fig. 3) and a second surface (bottom surface of 18 as shown in Fig. 3) located opposite of the first surface (as defined, Fig. 3); an outer shell body (14, Fig. 3) comprising a first plate (portion of 14 including and above 20b as shown in Fig. 3) having an outer surface (upper surface of the first plate as shown in Fig. 3) and an inner surface (20b, i.e. lower surface of the first plate as shown in Fig. 3), the inner surface of the first plate engaging with and covering the first surface of the main body (Fig. 7); and an opening (73, Figs. 3 and 7) formed in the intervertebral cage structure (Figs. 3 and 7) and extending from the first surface to the second surface located opposite the first surface of the main body (Figs. 3 and 7); wherein the outer surface of the first plate has an outwardly extending surface pattern comprising a plurality of symmetrically distributed protrusions (see illustration of Fig. 3, i.e. formed by surfaces 37 and 39, Figs. 3 and 9, i.e. the teeth). As to claims 9 and 12, Kirschman discloses that the main body comprises Polyether Ether Ketone (PEEK) (¶68) and the first plate comprises titanium (¶68). As to claim 10, Kirschman discloses a second plate (portion of 14 including and below 20a as shown in Fig. 3), the first plate and the second plate forming the outer shell body (Figs. 3 and 7); wherein the outer shell body is capable of receiving and substantially encapsulating the main body (Fig. 7). As to claim 11, Kirschman discloses that the outer shell body comprises a clam shape (Fig. 3) that includes said first plate and the second plate connected by a bridge portion (portion of 14 between 20a and 20b as shown in Fig. 3). As to claim 13, Kirschman discloses that the main body further comprises: a plurality of lateral surfaces (left and right surfaces of 12 as shown in Fig. 3, claim 14, Kirschman discloses that the main body further comprises an inner surface surrounding the opening (walls of 12, Figs. 3 and 8), the inner surface comprising a bulged portion (see illustration of Fig. 3) surrounding a portion of the one or more holes (Figs. 3 and 8). As to claim 15, Kirschman discloses a pin hole (34, 36, ¶s 36 and 37) extending from the first plate to the main body (Fig. 3); and a pin (44, 46, Fig. 3, ¶37) that inserts into the pin hole (Figs. 3 and 8, ¶37), wherein the intervertebral cage is capable of being used in a corpectomy application (Figs. 1-10, ¶68). As to claim 16, Kirschman discloses that the main body further comprises one or more slots (see illustration of Fig. 3), and wherein the inner surface of the first plate comprises one or more tabs (see illustration of Fig. 3) that insert into the one or more slots of the main body to secure the first plate to the main body (Fig. 7).
Kirschman is silent to each of the symmetrically distributed protrusions having at least one undercut portion, at least a portion of the symmetrically distributed protrusions having a pocket formed in a superior surface thereof. As to claim 18, Kirschman is silent to each of the symmetrically distributed protrusions further comprise a plurality of outwardly extending prongs separated by the pocket.
Trautwein teaches a similar intervertebral cage structure (Figs. 1 and 2) comprising: a main body (23s); a plate (21) having an outer surface (Figs. 1 and 2); and an opening (211 as shown in Fig. 2, 22), wherein the outer surface of the first plate has an outwardly extending surface pattern (lower facing surface in Fig. 2, bottom claim 18, Trautwein teaches that each of the symmetrically distributed protrusions further comprise a plurality of outwardly extending prongs (see illustration of Fig. 2) separated by the pocket (Fig. 2).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the surface pattern as disclosed by Kirschman by have the shape including protrusions with undercuts, gaps, prongs, and pockets as taught by Trautwein in order to provide for micro-penetration of the endplate and allow for primarily stable anchoring stability of the bone after a very short healing time and clearly increase the solidity of the anchoring connection, particularly when subject to tensile stresses (Trautwein ¶33), i.e. for superb anchoring in bone without causing damage thereto (Trautwein abstract).

As to claims 19-21, Kirschman discloses an intervertebral cage structure (10, Figs. 1-10, ¶34) comprising: a main body (12) having a surface (top surface of 18 as shown in Fig. 3); a plate (portion of 14 including and above 20b as shown in Fig. 3) disposed on the surface of the main body (Fig. 7); and an opening (73, Figs. 3 and 7) formed in the claim 20, Kirschman discloses that the plate comprises titanium (¶68) and the main body comprises Polyether Ether Ketone (PEEK) (¶68).
Kirschman is silent to each of the plurality of protrusions including a centrally positioned pocket, each of the plurality of protrusions further having an undercut substantially surrounding the protrusion at a lower portion thereof to retain blood, tissue, or bone graft and to promote bone growth. As to claim 21, Kirschman is silent to each centrally positioned pocket includes a pocket surface, the plurality of protrusions being separated by a plurality of depressions positioned therebetween, the depressions including a depression surface, wherein the pocket surfaces are proud of the depression surfaces.
Trautwein teaches a similar intervertebral cage structure (Figs. 1 and 2) comprising: a main body (23s); a plate (21); and an opening (211 as shown in Fig. 2, 22), wherein the intervertebral cage structure has a surface pattern (lower facing surface in Fig. 2, bottom illustrations of Fig. 2) that comprises a plurality of protrusions (First protrusion and Second protrusion as labeled on the illustration of Fig. 2, Fig. 2), each of the plurality of protrusions including a centrally positioned pocket (see illustration of Fig. 2, Fig. 2), each of the plurality of protrusions further having an undercut (2122, see illustration of Fig. 2, ¶33) substantially surrounding the protrusion at a lower portion thereof (Fig. 2) capable of retaining blood, tissue, or bone graft and to claim 21, Trautwein teaches each centrally positioned pocket includes a pocket surface (lower facing surface of each pocket as shown in Fig. 2), the plurality of protrusions being separated by a plurality of depressions (forming upper portion of gap as shown in the illustration of Fig. 2, Fig. 2) positioned therebetween (as defined, Fig. 2), the depressions including a depression surface (surface forming upper portion of gap as shown in the illustration of Fig. 2, Fig. 2), wherein the pocket surfaces are proud of the depression surfaces (Fig. 2). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the surface pattern as disclosed by Kirschman by have the shape including protrusions with undercuts, gaps, prongs, and pockets as taught by Trautwein in order to provide for micro-penetration of the endplate and allow for primarily stable anchoring stability of the bone after a very short healing time and clearly increase the solidity of the anchoring connection, particularly when subject to tensile stresses (Trautwein ¶33), i.e. for superb anchoring in bone without causing damage thereto (Trautwein abstract).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kirschman and Trautwein in view of Blackwell et al. (US 2013/0103153, hereinafter “Blackwell”).
As to claim 22, the combination of Kirschman and Trautwein discloses the invention of claim 19 as well as the plate comprises a metallic material (Kirschman ¶68 
The combination of Kirschman and Trautwein is silent to the main body comprises a material containing silicon.
Blackwell teaches a similar intervertebral cage structure (Figs. 1-3 and 6-12) comprising: a main body (34) having a surface (Fig. 6); a plate (36) disposed on the surface of the main body (Fig. 6); and an opening (central opening shown in Fig. 7) formed in the intervertebral cage structure and extending from the surface and through the main body (Fig. 7), wherein the intervertebral cage structure has a surface pattern that comprises a plurality of protrusions (45, ¶37), wherein the plate comprises a metallic material (¶35 discloses titanium) and the main body comprises PEEK (¶35) and the main body comprises a material containing silicon (¶35).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the main body material as disclosed by the combination of Kirschman and Trautwein to comprise a material containing silicon as taught by Blackwell in order to provide a known alternative material to achieve various desired characteristics such as strength, rigidity, elasticity, compliance, biomechanical performance, durability and radiolucency or imaging preference (Blackwell ¶35). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/AMY R SIPP/Primary Examiner, Art Unit 3775